Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process of receiving a service based on gathered information without significantly more. 
The independent claims 1, 16, and 17 recite acquiring information including user relationship information and user feeling information, generating vectors based on the information, estimating a feeling of a user based on the vectors and health information, and receiving a service from a service provider in response to the estimated feeling. This is a mental process. 
This judicial exception is not integrated into a practical application because the service appears to only be an output of data in the form of an advertisement, in view of page 35 of the originally filed specification. It is noted that details of this service are not claimed. Thus, the claim is directed towards gathering data (acquiring information), performing analyses on the data (generating vectors and estimating a feeling of a user based on the generated vectors), and outputting additional data in the form of a service. Outputting a result of an analysis is not a practical application. The claimed invention does not appear to improve the functioning of a computer or require the use of a particular machine. The hardware devices claimed, such as memory and processor, and terminal devices (claim 1); terminal devices (claim 16); and non-transitory media and terminal devices (claim 17) appear to be recited as generic computing elements. As such, the claims do not contain a practical application. 
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because each of the steps of the subject matter of the independent claims merely acquire particular information from sources, generate data structures for the acquired information, analyze the information, or output a response based on an analysis. Thus, the claims contain no steps beyond generic hardware elements or data analysis and output. None of the claimed steps appear to improve the functioning of a computer or require the use of a particular machine. As such, the independent claims 1, 16, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

	Dependent claims 3-15 merely include additional data analysis steps. These additional data analysis steps do not appear to improve the functioning of a computer or require the use of a particular machine. Thus, they do not appear to have a practical application. They also do not appear to include additional elements that are sufficient to amount to significantly more than the judicial exception. As such, dependent claims 3-15 are also rejected under 35 USC 101 as being directed to a judicial exception without significantly more. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US Pre-Grant Publication 2014/0344270) in view of Bostick (US Pre-Grant Publication 2018/0232641), in view of Greening (US Pre-Grant Publication 2001/0013009), in view of Rosenberg (US Pre-Grant Publication 2006/0206379). 

As to claim 1, Lambert teaches an estimation device comprising: 
a memory storing user relationship information on a plurality of users (see paragraphs [0025] for memory and [0027] for user data); and
a processor operatively coupled to the memory (see paragraph [0025]), the processor being programmed to:
acquire, from respective terminal devices corresponding to the plurality of users, the user relationship information indicating a similarity relationship between the plurality of users (see paragraphs [0026]-[0027]. User social data is acquired. The user social data represents sentiment, or relationship, information that is used to indicate a similarity relationship between the users. Also see Figure 2 for receiving user relationship data from users through external devices); 
…
generate vectors between the plurality of users based on at least the similarity relationships of the user relationship information (see paragraphs [0026]-[0027]. The unstructured social data of each user is used to generate a set of feature vectors representing one or more personality characteristics of each of the users);
Lambert does not clearly teach: 
Acquire, via a social networking service, user-inputted information inputted by the plurality of users respectively indicating feelings of each user of the plurality of users; 
estimate a feeling of a first user of the plurality of users, which does not have feeling information, based on the generated vectors and feeling information of at least one similar user of the plurality of users who is similar to the first user of the plurality of users in the acquired user relationship information, 
the feeling information including heartbeat or blood pressure data on the user, the feeling of the user being estimated based on (i) a difference between the heartbeat or blood pressure and a threshold value or rate of change, and (ii) the acquired user-inputted information acquired via the social networking service;
generate and transmit the estimated feeling of the first user to an external service provider, which provides a service to the first user based on the estimated feeling; and
receive the service for the first user from the external service provider.  
Bostick teaches: 
Acquire, via a social networking service, user-inputted information inputted by the plurality of users respectively indicating feelings of each user of the plurality of users (see paragraphs [0014] and [0017]-[0018]. The system acquires social media content from users. The social media content may include feelings or opinions of the users on topics); 
Estimating a feeling of a first user of the plurality of users, which does not have feeling information … the feeling information including heartbeat or blood pressure data on the user, the feeling of the user being estimated based on (i) … heartbeat or blood pressure and, and (ii) the acquired user-inputted information acquired via the social networking service (see paragraphs [0017]-[0018]. User reactions to social media, including heartbeat and blood pressure data, are stored. This is feeling information. This, along with user reactions to social media content, are used for estimating likely reactions, or a feeling, of a user to social media content). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Lambert by Bostick, because both references are directed towards identifying user reactions. Bostick merely bases user reactions on social media and on biometric responses of a user. This will help a user of Lambert to more easily to identify content they may be interested in. 
Greening teaches: 
estimate a feeling of a first user of the plurality of users, which does not have feeling information, based on the generated vectors and feeling information of at least one similar user of the plurality of users who is similar to the first user of the plurality of users in the acquired user relationship information (see paragraphs [0010], [0017]-[0018], and [0103]. As noted in [0103], and indicated by the other cited paragraphs, a user’s reaction, or feeling, to an item that the user has not yet reacted to, (“which does not have feeling information”), may be estimated based on the reactions of mentors, or similar users. As noted in Figure 11 and paragraphs [0122]-[0123], Mentor preferences are stored as vectors)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Lambert by Greening, because both references are directed towards using user similarity to identify recommendations for users. Greening additionally provides to Lambert the benefit of recommending items to a user, which will help a user of Lambert to more easily to identify items or services they may be interested in. 
Rosenberg teaches: 
the feeling information including heartbeat or blood pressure data on the user, the feeling of the user being estimated based on a difference between the heartbeat or blood pressure and a threshold value or rate of change (see paragraph [0008] and [0011]. An advertisement is identified based on a user’s environment or body. Also see paragraph [0098], which considers both heart rate and blood pressure to identify an advertisement for a user. Greening shows estimating information based on user information. Rosenberg shows wherein user information may include biometric data);
generate and transmit the estimated feeling of the first user to an external service provider, which provides a service to the first user based on the estimated feeling (see paragraph [0086]. The system is able to receive ambient factors from a user. In the example of [0086], this includes weather. As shown in [0098], ambient factors include health factors);
receive the service for the first user from the external service provider (see paragraph [0098]. A user may receive an advertisement, or service, based on the user’s biological factors). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Lambert by Rosenberg, because both references are directed towards using user metrics to identify recommendations and offers for users. Rosenberg additionally provides to Lambert the benefit of recommending items to a user, which will help a user of Lambert to more easily to identify items or services they may be interested in. 

As to claim 5, Lambert as modified teaches the estimation device according to claim 1, wherein the processor is programmed to estimate the feeling of the first user based on the user relationship information including cluster information obtained by clustering the plurality of users and based on the feeling information of the similar user, which belongs to a common cluster to which the first user of the plurality of users belongs (see Lambert paragraphs [0028]-[0030]. Users are identified as similar, and thus part of a group or cluster).  

As to claim 6, Lambert as modified teaches the estimation device according to claim 5, wherein the processor is programmed to estimate the feeling of the first user of the plurality of users by performing a process of propagating the feeling information from the similar user whose feeling has been estimated based on the feeling information a cluster to which the similar user belongs and propagating the feeling information on the cluster, from the cluster to the first user who belongs to the cluster (see Lambert paragraphs [0028]-[0030] for clustering users and identifying recommendations for users based on a user’s membership in a cluster. Greening shows propagating estimated feeling information from similar users, see paragraphs [0017]-[0018] and [0122]-[0123]. Combined, the references teach the claimed subject matter).  

As to claim 7, Lambert teaches the estimation device according to claim 1, wherein the processor is programmed to estimate the feeling of the first user of the plurality of users based on a plurality of matrices obtained by performing low-rank approximation on a matrix that indicates the degree of similarity between the users created based on the user relationship information (see Greening paragraphs [0122]-[0123] and Figure 11. Reference tables are used).  

As to claims 16 and 17, see the rejection of claim 1 above. 


Claims 3-4 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US Pre-Grant Publication 2014/0344270) in view of Bostick (US Pre-Grant Publication 2018/0232641), in view of Greening (US Pre-Grant Publication 2001/0013009), in view of Rosenberg (US Pre-Grant Publication 2006/0206379), and further in view of French (US Pre-Grant Publication 2017/0030726)
As to claim 3, Lambert teaches the estimation device according to claim 1, wherein the processor is programmed to estimate the feeling of the first user based on the user relationship information including information related to a degree of similarity that indicates the similarity between the plurality of users and based on the feeling information on the similar user who has the degree of similarity between the first user of the plurality of users equal to or greater than a threshold (see Greening paragraphs [0073] and [0074]).
French teaches greater than a predetermined threshold (see paragraphs [0030] and [0033]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Lambert by French, because both references are directed towards using user similarity to identify recommendations for users. French provides to Lambert additional metrics with which to measure human emotion, which will help an administrator of Lambert to provide additional options with which to analyze and identify items or services that users may be interested in. 

As to claim 4, Lambert as modified teaches the estimation device according to claim 1.
Lambert does not clearly teach wherein84Docket No. PYAA-17836-USStatus: Final the processor is programmed to estimate the feeling of the first user of the plurality of users by performing a process of propagating the feeling information from the similar user whose feeling has been estimated based on the feeling information to the first user 
French teaches wherein84Docket No. PYAA-17836-USStatus: Final the processor is programmed to estimate the feeling of the first user of the plurality of users by performing a process of propagating the feeling information from the similar user whose feeling has been estimated based on the feeling information to the first user (see French paragraphs [0030]-[0032]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Lambert by French, because both references are directed towards using user similarity to identify recommendations for users. French provides to Lambert additional metrics with which to measure human emotion, which will help an administrator of Lambert to provide additional options with which to analyze and identify items or services that users may be interested in. 
	
As to claim 8, Lambert as modified teaches the estimation device according to claim 1, wherein the process is programmed to:
Acquire the user relationship information created based on first information related to each of the plurality of users (see Lambert paragraphs [0026]-[0027]), and 
Lambert does not clearly teach estimate the feeling of the first user of the plurality of users based on the feeling information on the similar user, which is estimated based on second information that is related to the similar user and that has a type different from a type of the first information. 
French teaches estimate the feeling of the first user of the plurality of users based on the feeling information on the similar user, which is estimated based on second information that is related to the similar user and that has a type different from a type of the first information (see French paragraphs [0030]-[0032]. Dislike may be used to measure similarity. This is a negative emotion, as opposed to a positive emotion).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Lambert by French, because both references are directed towards using user similarity to identify recommendations for users. French provides to Lambert additional metrics with which to measure human emotion, which will help an administrator of Lambert to provide additional options with which to analyze and identify items or services that users may be interested in. 

As to claim 9, Lambert as modified by French teaches the estimation device according to claim 8, wherein the processor is programmed to estimate the feeling of the first user of the plurality of users based on the feeling information on the similar user, which is estimated based on the second information in which a connection with a feeling is higher than a connection with a feeling of the first information (see French paragraphs [0030]-[0032]). 

As to claim 10, Lambert as modified by French teaches the estimation device according to claim 8, wherein the processor is programmed to estimate the feeling of the first user of the plurality of users based on the feeling information on the similar user86Docket No. PYAA-17836-US, which is Status: Finalestimated based on the second information including biometric information on the plurality of users (see French paragraphs [0027]-[0028]).  

As to claim 11, Lambert as modified by French teaches the estimation device according to claim 8, wherein the processor is programmed to estimate the feeling of the first user of the plurality of users based on the feeling information on the similar user, which is estimated based on the second information including image information on a captured image of the first user (see French paragraph [0028] and [0030]-[0032]).  

As to claim 12, Lambert as modified by French teaches the estimation device according to claim 8, wherein the processor is programmed to estimate the feeling of the first user of the plurality of users based on the feeling information on the similar user, which is estimated based on the second information including action information on the plurality of users associated with an action of a predetermined type (see French paragraph [0025]). 

As to claim 13, Lambert as modified by French teaches the estimation device according to claim 12, wherein the processor is programmed to estimate the feeling of the first user of the plurality of users based on the feeling information on the similar user, which is estimated based on the second information that includes, as the action information on the plurality of users, at least one piece of input information that was input by the first user in the service provided via a network (see French paragraphs [0025]-[0028] for providing information to a service) and purchase information indicating a purchase performed by the first user (see Greening paragraphs [0017]-[0018] for predicting a user’s reaction based on the reactions of other users who are similar to the first user, and paragraphs [0015] and [0039] for tracking purchases).

As to claim 14, Lambert as modified by French teaches the estimation device according to claim 12, wherein the processor is programmed to acquire the user relationship information created based on the first information including the action information that is related to the plurality of users and that is different from the action information included in the second information (see French paragraph [0029]).  

As to claim 15, Lambert as modified by French teaches the estimation device according to claim 8, wherein the processor is programmed to acquire the user relationship information created based on the first information that includes attribute information on the plurality of users (see French paragraph [0025]).  

Response to Arguments
Applicant’s arguments regarding 35 USC 103 with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's remaining arguments filed 7 March 2022 have been fully considered but they are not persuasive.

Applicant argues that “The Office Action asserts that the claims are directed to mental processes using generic computer hardware. However, as set forth in the claim language of independent claims 1, 16, and 17, the claims provide an improved apparatus and method of utilizing data acquired from users and via a social networking service used by users connected to a computer network. The claimed features recite that the estimated feeling is determined based on a difference between the heartbeat or blood pressure and a threshold value or rate of change, and the acquired user-inputted information acquired via the social networking service. The estimated feeling is transmitted to an external service provider, which provides a service to the first user based on the estimated feeling, and the estimation device receives the service from the external service provider.”
In response to Applicant’s argument, it is not seen how the claimed features recite an improvement to utilizing data. Applicant does not recite any previously existing state of the art from the specification that the claimed apparatus and method improve upon. There does not appear to be any particular machine improved upon, nor any improvement in computing efficiency or resource usage. Instead, what is claimed is a set of data receiving, data generating, and data analysis steps that return a “service” that is never described, used, nor elaborated upon. While there are particular types of data received, generated, and analyzed, it is noted that a human mind, equipped with pen and paper or a generic machine, is fully capable of receiving, generating, and analyzing data, then outputting a response of that analysis in the form of a “service,” such as a description of the response. Because no improvement exists in the claims or is shown with citations from the specification, this argument is unpersuasive. 

Applicant adds that “The claims are clearly directed to a computer-based hardware that interacts with other computer devices (e.g., user terminal) using social networking technology by generating vectors that allow for determining the unavailable feeling information of the first user without actually acquiring the feeling information directly from the first user. Thus, the independent-8-Application No. 15/908,043 claims 1, 16, and 17 are patent eligible because the independent claims merely involve the use of an abstract idea (i.e., mental processes) without being directed to the abstract idea. “
In response to this argument, the claims are directed towards data receiving, generating, and analysis steps. The result is estimated feeling data of a first user. This estimated feeling data is provided to an external service provider, which then provides a “service.” This service is not described and may simply be an output of a result of the abstract idea. Thus, the “use” of the abstract idea – outputting a result of a data analysis (a service) and nothing more – is merely extra-solution activity. 
As noted in 2106.05(g) of the MPEP, insignificant extra-solution activity includes “presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price.” The “service” provided by the claims does not even reach this level of detail – it is claimed as nothing more than an output resulting from the claimed analysis. 
Applicant is advised to amend the claims to further describe the “service” provided by the invention such that the “service” is not merely an output of a result of the analysis. 

Applicant argues that “Under Prong 2 of the USPTO's Step 2A, the Guidance indicates that the analysis should determine whether "the claim as a whole integrates the recited judicial exception into a practical application of that exception." One example given by the Guidance is an improvement to a technology. Independent claim 1 (and similarly claims 16 and 17) defines a practical application of the use of the data related to "emotions" that are integrated with social networking and an external service provider.”
As noted above, there does not appear to be a claimed improvement. Applicant does not refer to any preceding technology, with a citation to the specification, in Applicant’s arguments. The claims do not appear to require a particular machine nor improve the processing of a computer. As submitted, the claims simply process, generate, and analyze data, resulting in a “service” being provided to the user. This service is not described in any way and may appear to simply be an output of data. As such, the claims do not appear to have a “practical application” beyond processing data and returning a result. 

Applicant argues that “In particular, the claimed features implement the estimated feeling that is determined based on a difference between the heartbeat or blood pressure and a threshold value or rate of change, and the acquired user-inputted information acquired via the social networking service. The estimated feeling is transmitted to an external service provider, which provides a service to the first user based on the estimated feeling, and the estimation device receives the service from the external service provider. These claimed features provide a practical application of the claimed processes that execute an analysis of interactions over the network and data for each of the users obtained over the network, and then determines previously unavailable information (a feeling/emotion of a first user) based on the analysis. The inventors recognized that certain information (such as emotions) cannot always be sufficiently conveyed over the computer network, and thus the inventors implemented the claimed features to determine this unavailable information based on relationships and network connections to other users on the network and using a social networking service.”
In response to this argument, as argued above, Examiner notes that the claimed features do not provide a practical application because the claimed features do not improve the processing of a computer, require the use of a particular machine, or provide anything other than an output of data in the form of an undefined “service.” 

Applicant argues that “Independent claims 1, 16, and 17 clearly recite the features that improve the conventional technology by implementing a specifically-defined method of implements the structure and steps recited in the independent claims. These benefits are clearly an implementation of the alleged abstract concepts into a patent eligible practical application, as-9- Application No. 15/908,043discussed above. This improvement to the technology illustrates that the claims as a whole integrate the alleged recited judicial exception into a practical application of that exception. Meaning, under the Guidance, independent claims 1, 16, and 17 are patent eligible.”
In response to this argument, it is noted that Applicant has not defined exactly what benefits arise from the performance and use of the data structures and steps. Applicant also does not define, using any recitation of the specification, what the “conventional technology” was and what improvement is seen from the use of the claimed subject matter. There does not appear to be any improvement to the processing of a computer or use of a particular machine. Rather, the claims simply provide an output that results from a set of data processing steps. Simply outputting a result after a calculation, without actually using the result in any fashion, is not an improvement. 

Applicant continues, arguing that “In addition, independent claim 1 (and similarly claims 16 and 17) is patent eligible for similar reasoning as the patent eligible claims in BASCOM Global Internet Services v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016). The court in BASCOM explained that, when claim elements are properly considered together, a beneficial inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements that renders a claim reciting only generic computer, network, and Internet components eligible under the second step of the Alice analysis. The claimed features are recited in a non-conventional and non-generic arrangement to provide the improvements discussed above.”
In response to this argument, it is not clear what benefit or improvement arises from the use of the claimed elements considered together. The only result of using the claimed elements together is an output of a “service” that is itself never defined or used in any fashion. As noted above, data receiving, data generation, data analysis, and data output all may be performed by a human mind with the aid of pencil and paper or a generic computer. Unlike in BASCOM, the current claims appear to be simply implemented the abstract idea of a mental process – data receiving, analysis, generation, and output – on a generic set of machines. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152